El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
La controversia presentada a nuestra consideración se reduce a determinar si el requisito de notificación conte-nido en una póliza de seguros del tipo de reclamaciones hechas (claims made) contraviene alguna política del Es-tado y, en específico, el mandato legislativo que exige a los médicos el mantenimiento y la continuidad de una póliza de responsabilidad profesional. Con el fin de llegar a una determinación es necesario aclarar algunos conceptos ge-nerales en el campo del Derecho de Seguros.
*643I
Mediante sentencia parcial, el tribunal de instancia, Sala de Aguadilla, declaró con lugar la moción de sentencia sumaria presentada por una de las partes demandadas, la Corporación Insular de Seguros, desestimando la reclama-ción en cuanto a esta parte. Al conceder la razón a la refe-rida corporación, el tribunal concluyó que, por ser las póli-zas en controversia del tipo de “reclamaciones hechas” o claims made, constituye un requisito indispensable notifi-car la reclamación a la compañía aseguradora dentro del período de vigencia de la póliza, lo cual no fue hecho en este caso.(1)
Como consecuencia de la mencionada sentencia, recurre ante nos la parte demandante señalando que erró el tribunal de instancia al declarar con lugar la moción de senten-cia sumaria y desestimar la demanda en relación con la Corporación Insular de Seguros. Aduce que el tipo de cu-bierta provisto por esta clase de pólizas atenta contra la política pública del Estado.
Las pólizas de responsabilidad profesional emitidas por la mencionada corporación a favor de los médicos codeman-dados son las siguientes:(2)
“(a) Póliza Núm. PLI 04533, “Claims Made”, expedida a favor del Dr. José R. Rodríguez Rodríguez; con período de vigencia de 8 de noviembre de 1989 y con fecha de retroactividad a 8 de noviembre de 1986; dicha póliza fue cancelada, siendo efectiva dicha cancelación a 6 de marzo de 1989 ....
(b) Póliza Núm. PLI 01881, “Claims Made”, expedida a favor del Dr. Dagoberto Martínez Maldonado; con período de vigencia *644de 6 de junio de 1988 a 6 de junio de 1989 y con fecha de retroactividad a 6 de junio de 1986; dicha póliza fue cancelada, siendo efectiva dicha cancelación a 5 de julio de 1988 .

. . . . . . . .

(d) Póliza Núm. RES 128389 “Claims Made”, expedida a favor del Dr. Pedro J. Martínez Collazo; con período de vigencia de 5 de agosto de 1987 a 5 de agosto de 1988 y con fecha de retroac-tividad a 5 de agosto de 1986; dicha póliza fue cancelada siendo efectiva dicha cancelación a 11 de marzo de 1987 .... (Enfasis en el original.) Apéndice, págs. 4-5.
Motivó la cancelación de estas pólizas la falta de pago de las primas convenidas.
De la solicitud de revisión presentada por los deman-dantes recurrentes surge que se enmendó por primera vez la demanda presentada originalmente para incluir a la Corporación Insular de Seguros como parte demandada el 30 de septiembre de 1988, es decir, antes del período de vigencia de la Póliza Núm. PLI 04533, expedida a favor del codemandado, Dr. José R. Rodríguez. Sin embargo, esta demanda fue enmendada nuevamente el 1ro de marzo de 1989, ya vigente la póliza. A pesar de la presentación de la demanda original y las dos demandas enmendadas, la mencionada aseguradora fue notificada, por primera vez de dicha reclamación, cuando fue emplazada con copia de la demanda; esto es, ciento cinco (105) días después de la can-celación de la póliza. A la luz de lo anterior, ordenamos a los recurridos a que mostraran causa por la cual no debía revocarse parcialmente la sentencia dictada y disponer la continuación de los procedimientos en contra de la Corpo-ración Insular de Seguros al amparo de la mencionada póliza. La parte recurrida efectivamente ha comparecido, por lo cual nos encontramos en posición de resolver.
*645II
Una póliza de responsabilidad profesional puede ser, de acuerdo con sus términos, de "ocurrencia"(3) (occurrence policy) o de "descubrimiento" (discovery policy), co-münmente conocida en. inglés como claims made policy. 11 Couch on Insurance 2d (Ed. rev.) Sec. 44:256 (1982). La diferencia entre ambas pólizas estriba en que la primera protege al asegurado de responsabilidad por cualquier acto u omisión negligente incurrido durante el perIodo de vigen-cia de la póliza, independientemente del momento en que se hace la reclamacion; mientras que la ilitima protege al asegurado solo en contra de las reclamaciones hechas y traIdas a la atención de la aseguradora durante dicho pe-rtodo de vigencia. Saavedra v. JoyerIas Gordon, Inc., 120 D.P.R. 360 (1988); 7A Appleman, Insurance Law and Practice Sec. 4503 (1992); St. Paul Fire & Marine Ins. Co. v. Barry, 438 U.S. 531 (1978); Stine v. Continental Cas. Co., 349 N.W.2d 127 (1984); Zuckerman v. National Union Fire Ins. Co., 476 A.2d 820 (1984); Gulf Ins. Co. v. Dolan, Fertig and Curtis, 433 So. 2d 512 (1983); U.S. v. A.C. Strip, 868 F.2d 181 (6to Cir.1989).
Notice within an occurrence policy is not the critical and distinguishing feature of that policy type. Occurrence policies are built around an insurer who is liable for the insured's malpractice, no matter when discovered, so long as the malpractice occurred within the time confines of the policy period. Coverage depends on when the negligent act or omission occurred and not when the claim was asserted. The occurrence insurer, then, is faced with a "tail" that extends beyond the policy period *646itself. This “tail” is the lapse of time between the date of the error (within the policy period) and the time when a claim is made against the insured. The giving of notice is only a condition of the policy, and in no manner is it an extension of coverage itself. It does not matter when the insurer is notified of the claim by the insured, so long as the notification is within a reasonable time and so long as the negligent act or omission occurred within the policy period itself.
Claims-made policies, likewise, require that notification to the insurer be within a reasonable time. Critically, however, claims-made policies require that that notice be given during the policy period itself. When an insured becomes aware of any event that could result in liability, then it must give notice to the insurer, and that notice must be given “within a reasonable time” or “as soon as practicable” —at all times, however, during the policy period. (Enfasis suprimido.) Gulf Ins. Co. v. Dolan, Fertig and Curtis, supra, pág. 515.
Así, pues, la distinción principal entre la póliza de ocu-rrencia y la póliza claims made consiste en la diferencia entre el riesgo asegurado por una y por la otra.
El riesgo asegurado por la póliza de ocurrencia es el siniestro en sí, esto es, “la manifestación concreta del riesgo asegurado” que produce el daño garantizado por la póliza. Véase Albany Ins. Co. v. Cía Des. Comercial P.R., 125 D.P.R. 421, 429 esc. 3 (1990). Una vez el siniestro tiene lugar, entra en vigor la cubierta provista por tal póliza, aun cuando la reclamación sea hecha después de su período de vigencia. Por el contrario, la notificación de la reclamación a la aseguradora constituye el evento y riesgo asegurados por la póliza de claims made, independientemente de la fecha del siniestro. S. Kroll, The Professional Liability Policy “Claims Made”, 13 (Núm. 3) Forum 842, 843 (1978).
Así pues, la cubierta bajo una póliza tipo claims made depende de que se presente la notificación a la aseguradora dentro del término de vigencia de la póliza o dentro de *647cualquier otro término que puedan haber convenido las partes después de su expiración.(4)
III
Las pólizas de reclamaciones hechas” o claims made son de origen relativamente reciente y fueron desarrolladas principalmente teniendo en cuenta aquellas situaciones en las cuales es difícil precisar el momento en que ha ocurrido un error, omisión o acto negligente. S. Kroll, “Claims Made” — Industry’s Alternative: “Pay as You Go”, Products Liability Insurance, 637 (Núm. 637) Ins. L.J. 63, 64 (1976). En el caso de una póliza claims-made, la cual tiene como objetivo el asegurar responsabilidad profesional, no tiene gran efecto en la cubierta de la póliza el hecho de que un error u omisión negligente haya podido ser ocultado discretamente o haya podido permanecer latente y sin descubrirse por un largo período de tiempo. Breaux v. St. Paul Fire & Marine Insurance Co., 326 So. 2d 891, 892-893 (1976); J.M. Brown Const. Co. v. D & M Mechanical Constr., Inc., 222 So. 2d 93, 98 (1969); Mut. Fire Marine & Inland Ins. v. Vollmer, 508 A.2d 130, 135 (1986). Como ejemplo de lo anterior podemos mencionar un diagnóstico incorrecto, un encubrimiento fraudulento por parte de un abogado o el diseño defectuoso de un arquitecto. Mut. Fire Marine & Inland Ins. v. Vollmer, supra, pág. 135. En tales circunstancias, las pólizas de ocurrencia no son efectivas para cubrir los mencionados riesgos debido a la dificultad *648en establecer la fecha de ocurrencia de los hechos o eventos que dan margen a su reclamación. Stine v. Continental Cas. Co., supra. Como resultado de tal dificultad, las com-pañías aseguradoras se vieron expuestas al riesgo resul-tante de eventos que no podían ser fijados en el tiempo, extendiéndose tal riesgo en muchos casos más allá de la fecha de expiración de la póliza. Esta y otras consideracio-nes tales como la inflación, el aumento en espiral del monto de los veredictos, la adopción y el desarrollo de nue-vos conceptos en el campo de daños y peijuicios a través de legislación y de decisiones judiciales, tuvieron como resul-tado el que se fijaran primas más altas para este tipo de póliza.
Las pólizas claims made fueron diseñadas para contrarrestar este resultado. Bajo ellas, el asegurador está en mejor posición para vislumbrar y asegurar los riesgos, computar las primas y establecer las reservas requeridas con mayor certeza.
La consideración de tales factores descansa en el funda-mento de que su responsabilidad estará limitada a las re-clamaciones que se le notifiquen durante el período de vi-gencia de la póliza para el cual la prima fue computada. Kroll, The Professional Liability Policy “Claims Made”, supra, pág. 848. Esta limitación le permite al asegurador es-timar con más precisión las primas necesarias a los fines de acomodar los riesgos asumidos. Id., pág. 849. Ello es así porque al limitar el asegurador la duración del término al cual estará expuesto, tendrá disponible un conjunto de da-tos actuariales más precisos, lo cual le permite cobrar una prima más baja que aquella que tendría que cobrar para una póliza de ocurrencia. Stine v. Continental Cas. Co., supra, pág. 131.
Por otro lado, la póliza claims made ofrece al asegurado la oportunidad de obtener una cubierta para eventos que puedan haber tenido lugar durante un período anterior al *649comienzo de la póliza. Esta otra ventaja no la tiene un asegurado bajo una póliza de ocurrencia.
Como consecuencia de las ventajas reseñadas anterior-mente y debido a las peculiares características de las póli-zas claims made, generalmente se ha sostenido su validez por distintas razones de utilidad y orden público.
“Claims made” or “discovery” policies beneficially permit insurers to more accurately predict the limits of their exposure and the premium needed to accommodate the risk undertaken, with countervailing benefits to insureds in premiums lower than would be necessary for ‘occurrence’ policies. Thus, courts have held that they are valid and not against public policy.” Appleman, supra, Sec. 4504.1, pág. 98.
En el citado caso Stine v. Continental Cas. Co., supra, pág. 138, al confrontarse con un ataque similar al que se hace a la póliza en este caso, el Tribunal Supremo de Michigan se expresó del modo siguiente:
It is urged that the absence of “prior acts” or “retroactive” coverage and the absence of post-policy peril or “long tail” coverage is a violation of public policy because the insurance policy “denied [plaintiff] the primary benefit of a ‘claims made’ policy”, was contrary to his “reasonable expectation” as to coverage, and thus rendered the insurance policy “worthless”.
. . . . . . . .
The defendant sold and the plaintiff purchased a “claims made” policy. By definition, as well as by its plain terms, such a policy does not provide coverage for claims brought after the expiration of the policy period. If such coverage is desired, one must purchase, if available, an “ocurrrence” type policy or continue to renew a “claims made”policy. (Énfasis suplido.) Stine v. Continental Cas. Co., supra, pág. 138.
De lo anterior se deduce que la protección de responsabilidad profesional provista bajo una póliza claims made necesariamente conlleva la renovación de la póliza por todo el tiempo que el asegurado se dedica a la práctica *650de su profesión.(5) Tal necesidad de continuidad, lejos de desvirtuar la política enmarcada en el Capítulo 41 del Có-digo de Seguros de Puerto Rico, añadido a dicho código por la Ley Núm. 4 de 30 de diciembre de 1986 (26 L.P.R.A. sees. 4101-4107), la favorece. El capítulo exige, entre otras cosas —como alternativa al requisito de radicar anual-mente prueba de la responsabilidad financiera del médico exigido por el Art. 41.050 (26 L.P.R.A. see. 4105)— la ob-tención de una póliza anual de responsabilidad por impe-ricia médica con los límites allí dispuestos.
Véanse, además: Joseph R. Loring & Assoc. v. Continental, 438 N.E.2d 875 (1982); Gereboff v. Home Indemnity Co., 383 A.2d 1024 (1978); Zuckerman v. National Union Fire Ins. Co., supra; Gulf Ins. Co. v. Dolan, Fertig and Curtis, supra; Poirier v. National Union Fire Ins. Co., 517 So. 2d 225 (1987).
IV
La cláusula de cubierta en el caso de autos lee como sigue:
I. COVERAGE AGREEMENTS
The Company will pay on behalf of the insured:
COVERAGE M-INDIVIDUAL PROFESSIONAL LIABILITY
All sums which the insured shall be legally obligated to pay as damages because of injury to which this insurance applies caused by a medical incident occuring subsequent to the retroactive date, for which claim is first made against the insured and reported to the company during the policy period, arising out of the practice of the insured’s profession as a physician, surgeon or dentist. (Enfasis suplido.) Apéndice, pág. 35.
*651Además, en su parte pertinente, el párrafo VIII de la póliza dispone lo siguiente:
VIII. EXTENDED REPORTING PERIODS
(a) The company will provide one or more Extended Reporting Periods, as described below, if:
1. This insurance is cancelled or not renewed; or
2. The company renews or replaces this insurance with an insurance that does not apply to injury caused by a medical incident on a claims-made basis.
(b) A Basic Extended Reporting Period is automatically provided without additional charge. This period starts with the end of the policy period and lasts for:
1. Five years for claims arising out of an event reported to the company, not later than 60 days after the end of the policy period, in accordance with the first paragraph of the amended condition entitled “assistance and cooperation of insured”.
2. Sixty days for all other claims. Apéndice, pág. 40.
Estas cláusulas resultan claras y libres de toda ambigüedad. A tenor con ellas no basta con que se presente judicialmente una demanda en contra del asegurado o su aseguradora durante el término de vigencia de la póliza. Es preciso, además, que la reclamación contenida en la de-manda haya sido notificada a la aseguradora durante el término de vigencia de la póliza o dentro del período adi-cional de sesenta (60) días provisto por la cláusula de ex-tensión antes transcrita. Véanse: Poirier v. National Union Fire Ins. Co., supra; U. S. v. A.C. Strip, supra; National Union Fire Ins. Co. v. Talcott, 931 F.2d 166 (ler Cir. 1991); McFarland v. Sauvinet, 525 So. 2d 686 (1988); Zuckerman v. National Union Fire Ins. Co., supra; Gulf Ins. Co. v. Dolan, Fertig and Curtis, supra; Esmailzadeh v. Johnson & Speakman, 869 F.2d 422 (8vo Cir. 1989).
Un contrato de seguros, al igual que todo otro contrato, constituye la ley entre las partes siempre que en él concurran las condiciones esenciales para su validez. Art. 1230 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3451. Ambas partes, asegurador y asegurado, se obligan, *652pues, a cumplir con los términos y las condiciones de la póliza. Couch, supra, Vol. 1, Sec. 1:2. En los casos en que el lenguaje de la póliza sea claro y sin ambigüedades no será de aplicación a ellos la regla de interpretación contenida en el Art. 1240 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3478,(6) por lo que las partes deberán atenerse a sus cláusulas, dándoles efectividad y vigor de la forma en que lo manifestaron al momento de contratar. La norma que rige en nuestra jurisdicción de que los contratos de seguro, por ser de adhesión, deben ser interpretados liberalmente a favor del asegurado, no tiene el efecto de obligar a que se interprete a favor de éste una cláusula que claramente y sin ambigüedad le da la razón al asegurador en la contro-versia que se suscite entre ambos. González v. Coop. Seguros de Vida de P.R., 117 D.P.R. 659 (1986); Casanova v. P.R.-Amer. Ins. Co., 106 D.P.R. 689 (1977).
A la luz de los principios expuestos anteriormente es forzoso concluir que las pólizas claims made no constituyen una violación de política pública alguna y que el requisito de notificación de la reclamación dentro del término de vi-gencia de tales pólizas o dentro de la extensión del término para notificar, pactado en éstas, es parte integral del riesgo previsto y asumido por la aseguradora. Por lo tanto, si no se cumple con dicho requisito no surge el evento asegurado y, por consiguiente, la compañía aseguradora no tiene obli-gación alguna de proveer cubierta. Stine v. Continental Cas. Co., supra, pág. 135.
A tenor con la anterior conclusión, resolvemos que la mera presentación de la demanda en este caso dentro del término de vigencia de la póliza, sin que en forma alguna se hubiera dado conocimiento de tal reclamación a la recu-rrida Corporación Insular de Seguros dentro del mencio-*653nado término o dentro de su extensión, privó de cubierta al asegurado.

Se expide el auto de revisión solicitado y se dictará sen-tencia que confirme la sentencia parcial recurrida dictada por la Sala de Aguadilla del Tribunal Superior de Puerto Rico en el Caso TS-88-52, el 12 de diciembre de 1990.

Los Jueces Asociados Señores Negrón García y Rebollo López emitieron unas opiniones disidentes.
— O —

 El juez de instancia determinó que la Corporación Insular de Seguros fue notificada con copia del emplazamiento y de la demanda el 19 de junio de 1989. Todas las pólizas emitidas en el presente caso fueron canceladas antes de la referida fecha, por lo tanto, según el tribunal, no existe cubierta bajo ninguna de las pólizas concernidas.


 Según se desprende de la sentencia dictada por el juez de instancia, Hon. Antonio R. Barceló.


 En Albany Ins. Co. v. Cía Des. Comercial P.R., 125 D.P.R. 421 (1990), tradu-jimos del idioma ingles al vernáculo el vocablo occurrence como "siniestro". Ala vez, definimos dicho concepto como" `la manifestación concrete del riesgo asegurado, que produce imos daños garantizados en la póliza hasta determinada cuantIa' ". Id., pág. 427. A los fines de Ia discusión del problema en este caso, utilizaremos la palabra "ocurrencia" como traducción de occurrence al denominar tal tipo de pólizas, por razón de que asi es que comñnmente se les denomina en el campo de seguros en Puerto Rico.


 Reconocemos que puede haber situaciones en que la reclamación haya sido hecha en contra del asegurado o que se haya presentado una demanda en contra de la aseguradora dentro del término de vigencia de la póliza y que no haya sido razo-nablemente posible notificar, en uno u otro caso, a la aseguradora dentro de dicho término o dentro de la extensión pactada después de la expiración de la póliza. En estas situaciones habría que examinar las circunstancias presentes para determinar si tal falta de notificación constituye o no una exoneración de la aseguradora. Sin embargo, nada se ha invocado o demostrado en este caso que justifique tal ausencia de notificación.


 El Art. 41.040(6) del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4104(6), exige a los aseguradores del riesgo de impericia médica que la póliza “ga-rantice el derecho del asegurado a que se le emita una cubierta de cola por un término indefinido en caso de que termine su cubierta por retiro o separación volun-taria o involuntaria de la profesión ...”.


 “La interpretación de las cláusulas obscuras de un contrato no deberá favo-recer a la parte que hubiese ocasionado la obscuridad.” 31 L.P.R.A. see. 3478.